DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,126,274 B2 to Na et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a display having a front side and a back side; an optical filter configured to pass an optical signal having a wavelength greater than 800 nm that propagates from the front side to the back side of the display; a photodetector arranged to receive a portion of the optical signal propagating from the front side to the back side of the display, the photodetector comprising: a first substrate formed based on a first material; and a detector region supported by the first substrate, wherein the detector region is formed based on a second material different from the first material; and a detector control circuitry electrically coupled to the photodetector, wherein the photodetector is positioned such that the portion of the optical signal propagating from the front side to the back side of the display passes through (i) the first substrate of the photodetector or (ii) the detector control circuitry before entering the detector region of the photodetector”, in combination with the other limitations set forth in claim 2.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “receiving, by a transparent layer of a display device, an optical signal having a wavelength greater than 800 nm; receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal; receiving, by a substrate of a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal, wherein the substrate is formed based on a first material; receiving, by one or more detector regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detector regions are formed based on a second material different from the first material; generating, by a detector integrated circuit layer comprising one or more detector control circuits electrically coupled to the photodetector, an electrical signal representing the third portion of the optical signal received by the one or more detector regions; and determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with an object”, in combination with the other limitations set forth in claim 17.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “receiving, by a transparent layer of a display device, an optical signal having a wavelength greater than 800 nm; receiving, by an optical filter configured to pass light having at least the wavelength of the optical signal, a first portion of the optical signal that is weaker than or equal to the optical signal; receiving, by a detector control circuitry layer comprising one or more detector control circuits electrically coupled to a photodetector, a second portion of the optical signal that is weaker than or equal to the first portion of the optical signal; receiving, by one or more detector regions of the photodetector, a third portion of the optical signal that is weaker than or equal to the second portion of the optical signal, wherein the one or more detector regions are formed on a substrate, and wherein the substrate and the one or more detector regions are formed from different materials; generating, by a detector integrated circuit layer, an electrical signal representing the third portion of the optical signal received by the one or more detector regions; and determining, based on the electrical signal and by one or more circuitry, data representing proximity information or time-of-flight information associated with an object”, in combination with the other limitations set forth in claim 20.
Claims 3-16, 18, 19 and 21 are dependent on claims 2, 17 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627